Title: To John Adams from Mark Lynch, 8 July 1780
From: Lynch, Mark
To: Adams, John


     
      Sir
      Nantes 8 July 1780
     
     I have the favor to acquaint you that pursuant to the directions of Philip Mazzei Esqr. I have Sent you by the Diligence that parted hence this morning for Paris, a Small case to your adress containing 7 Vol. in 4to. which Said friend left with me at his departure from this place. I have given Said case in the care of a young Man, Mr. John Kirwan, who is going to the Irish college of Paris, he brings it as part of his own effects, otherwise it coud not go by the Diligence, which carries none but what belongs to Such as go in it. And as he was obliged to pay the carriage here, you will be pleased to Reimburse him 6 Livers 15s for carriage of Said case from hence to Paris. I Shall be obliged to you to own me the receipt of these books, and Shall also esteem your mentioning if Mr. Mazzei be parted from Paris. By the last letter I had from him, he Says he intended setting out for Italy the 27 Ultimo.
     I presume to benefit of this opportunity to make you a tender of my best Service here, where I am a Resident in trade these 28 years. I Sincerely wish it may be agreable to you, and Shoud be extremely happy in having frequent occasions of demonstrating to you how truely and Respectfully I am Sir Your Excellency’s most humble & most obedient Servant
     
      M: Lynch
     
    